Title: From Thomas Jefferson to Jean Marie de Bordes, 7 July 1807
From: Jefferson, Thomas
To: Bordes, Jean Marie de


                        
                            Sir
                     
                            Washington July 7. 07.
                        
                        Your favor of the 1st. inst. has been recieved. the three copies of the Oeconomy of human life had before
                            come to hand. this elegant little morsel of morality has always been a great favorite of mine, and without pretending to
                            be a critic in French style, I have no doubt you have done justice to the original in your translation. I am in your debt
                            for the three copies, which I shall be glad to discharge to any body here for you, or, on account of your early departure,
                            I think mr Duane, who is to send me some books, would be so obliging, on application, as to pay for these and put it into
                            his account.
                        With respect to the insult we have recently recieved from England, the usages of civilized nations, & still
                            more the principles of humanity require that we should give her an opportunity of disavowal & reparation, & should
                            these be refused, our constitution has given to the legislature to decide whether war, non-intercourse, or what else shall
                            be their resort. all arrangements respecting military emploiment would be premature at present in the Executive, and
                            therefore precludes my availing our country of the tender of your useful services. Accept my salutations &
                            assurances of esteem & respect
                        
                            Th: Jefferson
                     
                        
                    